ORDER
PER CURIAM.
Nelson Monk (Monk) appeals the trial court’s judgment granting the motion for summary judgment filed by City of Mexico (City) in his civil rights law suit. First, Monk contends the trial court deprived him of meaningful access to the court and due process by not sua sponte permitting him to appear at the motion hearing and not affording him a reasonable alternative to such a personal appearance. Second, Monk argues the trial court erred by not sua sponte requiring City to respond to two of Monk’s interrogatories before granting City’s summary judgment motion.
We have reviewed the briefs of the parties and the record on appeal. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).